As filed with the Securities and Exchange Commission July 20, 2010 File Nos. 002-67052 and 811-3023 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 285 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 2 86 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2090 Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006 Copies to: Nell-Garwood M. Garvey, Esq . Atlantic Fund Administration LLC Three Canal Plaza, Suite 600 Portland, ME 04101 It is proposed that this filing will become effective: [] immediately upon filing pursuant to Rule 485, paragraph (b)(1) [ X ] on August 1, 2010 , pursuant to Rule 485, paragraph (b)(1) [] 60 days after filing pursuant to Rule 485, paragraph (a)(1) [] on, pursuant to Rule 485, paragraph (a)(1) [] 75 days after filing pursuant to Rule 485, paragraph (a)(2) [] on pursuant to Rule 485, paragraph (a)(2) [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of series being registered: Merk Absolute Return Currency Fund, Merk Asian Currency Fund and Merk Hard Currency Fund PROSPECTUS August 1, 2010 Merk Absolute Return Currency Fund Investor Shares (MABFX ) InstitutionalShares (MAAIX) Merk Asian Currency Fund Investor Shares (MEAFX ) Institutional Shares (MASIX) Merk Hard Currency Fund Investor Shares (MERKX) InstitutionalShares (MHCIX) The Securities and Exchange Commission has not approved or disapproved the Funds’ shares or determined whether this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Summary Section 2 This important section summarizes the Funds’ objectives, strategies, fees, risks, past performance, portfolio turnover, portfolio managers, your account and other information. Merk Absolute Return Currency Fund 2 Merk Asian Currency Fund 7 Merk Hard Currency Fund 13 Additional Information Regarding the Funds’ Investment Strategies and Risks 18 This section includes additional information about the Funds’ investment strategies. 18 Merk Absolute Return Currency Fund 18 Merk Asian Currency Fund 19 Merk Hard Currency Fund 20 This section includes additional information about the Funds’ investment risks. 21 Management 25 The Adviser 25 Portfolio Managers 25 Other Service Providers 25 Fund Expenses 26 Your Account 27 How to Contact the Funds 27 General Information 27 Buying Shares 30 Selling Shares 33 Retirement Accounts 37 Other Information 38 Distributions 38 Taxes 38 Organization 39 Financial Highlights 40 1 SUMMARY SECTION Merk Absolute Return Currency Fund – Investor Shares and Institutional Shares Investment Objective The Fund seeks to generate positive absolute returns by investing in securities and instruments that create exposure to currencies. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Investor Shares Institutional Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) None None Maximum Deferred Sales Charge (Load) (as a percentage of the sale price) None None Redemption Fee (as a percentage of amount redeemed) None None Exchange Fee (as a percentage of amount redeemed) None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% 1.00% Distribution and/or Service (12b-1) Fees 0.25% 0.00% Other Expenses 0.05% 0.05% Total Annual Fund Operating Expenses 1.30% 1.05% 2 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% annual return and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Investor Shares Institutional Shares 1 year $ 132 $107 3 years $ 412 $334 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.From the date of the Fund’s inception, September 9, 2009, through the end of the Fund’s fiscal year , March 31, 20 10 , the Fund’s portfolio turnover rate was 0.00% of the average value of its portfolio.The portfolio turnover rate is calculated without regard to any securities whose maturities or expiration dates at the time of acquisition were one year or less. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of the value of its net assets (plus borrowings for investment purposes) in money market instruments and high quality debt securities denominated in a currency to which the Fund seeks exposure or in a combination of U.S. dollar denominated securities and forward currency contracts that expose the Fund to such currencies.The Fund will typically not employ leverage.Positive absolute returns may be generated from the income produced by the debt securities, plus (minus) the gains (losses) resulting from fluctuations in the values of currencies relative to the U.S.dollar.Absolute returns means a positive return over time irrespective of prevailing market conditions. The Fund will be exposed primarily to currencies of developed countries that, in the Adviser’s opinion, have liquid currency markets.The Fund may take delivery of foreign currencies and sell actual foreign currencies.For purposes of pursuing its investment goal, the Fund may enter, from time to time, into derivative currency transactions, including currency forwards and cross currency forwards, options on currencies, currency futures contracts, options on currency futures contracts, currency swaps, and cross currency swaps. The Fund will not have a material portion of its assets invested in securities issued by issuers located in local markets when it has invested substantially in forward foreign currency contracts or other derivative instruments. In seeking to achieve positive absolute returns, the Adviser makes currency exposure allocations based on quantitative and qualitative analysis. In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies. 3 Quantitative Analysis.The Adviser may consider quantitative factors to determine portfolio allocations.Quantitative factors that the Adviser may consider include fundamental and technical analysis of currency and economic data.Fundamental considerations may include a country’s gross domestic product or the central bank’s benchmark interest rate.Technical considerations may include the relative performance of currencies over time. Additionally, the Adviser may utilize statistical currency analysis to assess overall portfolio risk.This process is referred to as “risk overlay.” Qualitative Analysis.Qualitative factors that the Adviser may consider include an analysis of monetary policies pursued by central banks and economic environments; a country’s perceived political stability; the risk of government intervention in its financial markets; and proprietary analysis on the outlook of a country’s currency.This process is referred to as “macro overlay.” The Adviser integrates the quantitative and qualitative analyses by: · Determining currency allocations based on quantitative factors; · Balancing currency allocations based on a “risk overlay,” and · Utilizing a “macro overlay” to adjust currency allocations based on qualitative factors. Once the Adviser has determined the appropriate currency exposure levels, the Adviser will select instruments to create a liquid portfolio of short duration.To try to reduce the interest rate and credit risk to its portfolio, the Adviser typically maintains a weighted average portfolio maturity of less than eighteen months and buys money market and high quality debt securities.The Adviser may modify the Fund’s currency allocations as its analysis evolves. The Adviser may sacrifice yield in return for high credit quality of debt securities.The Adviser may choose to buy exclusively U.S. fixed-income instruments in conjunction with forward contracts to obtain exposure to currencies. Principal Investment Risks Counterparty Risk. A counterparty to a financial instrument entered into by the Fund may become bankrupt or otherwise fail to perform its obligations due to financial difficulties. The Fund may experience delays in obtaining recovery or obtain limited or no recovery in such circumstances. Credit Risk. The value of your investment in the Fund may change in response to changes in the credit ratings of the Fund’s portfolio securities.Generally, investment risk and price volatility increase as a security’s credit rating declines. Currency Exchange Rate Risk. Changes in currency exchange rates may affect the U.S. dollar value of foreign securities or the income or gain received on these securities. Currency Management Strategies Risk.Currency management strategies, including forward currency contracts and cross-hedging, may substantially change the Fund’s exposure to currency exchange rates and could result in losses to the Fund if currencies do not perform as the Adviser expects. Derivative Securities Risk. The risks of investments in derivatives, including options, futures contracts and options on futures contracts, include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid. 4 Fixed-Income Securities Risk. The value of a debt security depends generally on the issuer’s credit rating and the interest rate of the security. Foreign Instruments Risk. Foreign securities are subject to additional risks including international trade, currency, political, regulatory and diplomatic risks. General Market Risk. The Fund’s net asset value (“NAV”) and investment return will fluctuate based upon changes in the value of its portfolio securities.You could lose money on your investment in the Fund, or the Fund could underperform other investments.An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Geographic Concentration Risk.The Fund may be particularly susceptible to economic, political or regulatory events affecting those countries or regions in which the Fund focuses its investments. Interest Rate Risk. The value of your investment in the Fund may change in response to changes in interest rates.An increase in interest rates typically causes a fall in the value of the fixed-income securities in which the Fund may invest. Liquidity Risk.Certain fixed-income securities held by the Fund may be difficult (or impossible) to sell at the time and at the price the Adviser would like.As a result, the Fund may have to hold these securities longer than it would like and may forego other investment opportunities.There is the possibility that the Fund may lose money or be prevented from realizing capital gains if it cannot sell a security at a particular time and price. Recent Market Events Risk. Unprecedented recent turbulence in financial markets and reduced liquidity in equity, credit and fixed-income markets may negatively affect many issuers worldwide, which could have an adverse effect on the Fund. Tax Risk.As a regulated investment company, the Fund must derive at least 90% of its gross income for each taxable year from sources treated as “qualifying income” under the Internal Revenue Code of 1986, as amended.In the event the U.S. Treasury Department issues regulations excluding from the definition of “qualifying income” a regulated investment company’s foreign currency gains not “directly related” to its “principal business” of investing in securities (or options and futures with respect thereto), the Fund’s Board may authorize a significant change in investment strategy or Fund liquidation. Trading Practices Risk. Government supervision and regulation of foreign stock exchanges, currency markets, trading systems and brokers may be less than in the U.S. Performance Information Performance information for the Fund is not provided because the Fund has not been operational for a full calendar year.If it were provided, it would illustrate the variability of the Fund’s returns. Manage ment Investment Adviser. Merk Investments, LLC is the Adviser to the Fund. Portfolio Manager s. As Portfolio Managers, Axel Merk and Kieran Osborne areprimarily responsible for the day-to-day management of the Fund’s investments.Mr.Merk and Mr.Osborne have served as Portfolio Managers with respect to the Fund since its inception in 2009. 5 Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any business day through your financial intermediary, by mail (Merk Mutual Funds, P. O.Box 588, Portland, Maine 04112), or by telephone (866) 637-5386).The Fund accepts investments in the following minimum amounts: Investor Shares Institutional Shares Minimum Initial Investment Minimum Additional Investment Minimum Initial Investment Minimum Additional Investment Standard Accounts None Retirement Accounts None Tax Information The Fund’s distributions to shareholders will generally be taxed as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. 6 SUMMARY SECTION Merk Asian Currency Fund – Investor Shares and Institutional Shares Investment Objective The Fund seeks to protect against the depreciation of the U.S. dollar relative to Asian currencies. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Investor Shares Institutional Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) None None Maximum Deferred Sales Charge (Load) (as a percentage of the sale price) None None Redemption Fee (as a percentage of amount redeemed) None None Exchange Fee (as a percentage of amount redeemed) None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% 1.00% Distribution and/or Service (12b-1) Fees 0.25% 0.00% Other Expenses 0.05% 0.05% Total Annual Fund Operating Expenses 1.30% 1.05% 7 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% annual return and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Investor Shares Institutional Shares 1 year $132 $107 3 years $412 $334 5 years $713 $579 10 years $1,568 $1,283 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 0.00% of the average value of its portfolio.The portfolio turnover rate is calculated without regard to any securities whose maturities or expiration dates at the time of acquisition were one year or less. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of the value of its net assets (plus borrowings for investment purposes) in securities or instruments that provide exposure to Asian currencies.The Fund normally expects to achieve this exposure through investments in high quality, short-term debt instruments denominated in Asian currencies or a combination of U.S. dollar denominated securities and forward currency contracts, including non-deliverable forward contracts,that seek to profit from a decline of the U.S. dollar relative to Asian currencies. The Fund will not have a material portion of its assets invested in securities issued by issuers located in Asian markets when it has invested substantially in forward foreign currency contracts or other derivative instruments. The Adviser will determine and periodically revise currency exposure allocations based on both quantitative and qualitative analysis. In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies. Quantitative Factors.Quantitative factors t hat the Adviser may consider include a country’s gross domestic product; its trade and current account balance with the United States; its interest rates; and the volatility of its currency relative to other currencies. 8 Qualitative Factors. Qualitative factors that the Adviser may consider include an analysis of monetary policies pursued by central banks and economic environments; a country’s perceived political stability; the risk of government intervention in its financial markets; and proprietary analysis on the outlook of a country’s currency. Once the Adviser has allocated the currency exposure levels for the Fund, the Adviser will select instruments to create a liquid portfolio of short duration.The Adviser may adapt the currency allocations as its analysis of monetary policies and economic environments or other considerations it deems relevant evolve. To try to reduce interest rate risk to its portfolio, the Fund will only buy money market or high quality debt instruments with effective maturities of one year or less at the time of purchase.The Adviser may sacrifice yield in return for high credit quality of debt securities.The Fund will specifically seek exposure to the currency risk of select Asian currencies.The Adviser will invest in a basket of Asian currencies to reduce the exposure to the risks of any one currency. The Adviser may choose to predominantly, or even exclusively, buy U.S. fixed-income instruments in conjunction with forward contracts, as well as non-deliverable forward contracts (“NDF contracts”) in order to mitigate the risks of investing in countries that do not have well developed debt markets or where the government may restrict the flow of capital. Principal Investment Risks Asian and Emerging Markets Risk.Asian markets are subject to additional risks including international trade, currency, political, regulatory and diplomatic risks.Many Asian markets are considered emerging markets and have more risk than securities issued in more developed foreign markets. Counterparty Risk. A counterparty to a financial instrument entered into by the Fund may become bankrupt or otherwise fail to perform its obligations due to financial difficulties. The Fund may experience delays in obtaining recovery or obtain limited or no recovery in such circumstances. Credit Risk. The value of your investment in the Fund may change in response to changes in the credit ratings of the Fund’s portfolio securities.Generally, investment risk and price volatility increase as a security’s credit rating declines. Currency Exchange Rate Risk. Changes in currency exchange rates may affect the U.S. dollar value of foreign securities or the income or gain received on these securities. Currency Management Strategies Risk.Currency management strategies, including forward currency contracts and cross-hedging, may substantially change the Fund’s exposure to currency exchange rates and could result in losses to the Fund if currencies do not perform as the Adviser expects. Derivative Securities Risk. The risks of investments in derivatives, including options, futures contracts and options on futures contracts, include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid. Foreign Instruments Risk. Foreign securities are subject to additional risks including international trade, currency, political, regulatory and diplomatic risks. General Market Risk. The Fund’s NAV and investment return will fluctuate based upon changes in the value of its portfolio securities.You could lose money on your investment in the Fund, or the Fund could underperform other investments.An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 9 Geographic Concentration Risk.The Fund may be particularly susceptible to economic, political or regulatory events affecting those countries or regions in which the Fund focuses its investments. Interest Rate Risk.The value of your investment in the Fund may change in response to changes in interest rates.An increase in interest rates typically causes a fall in the value of the fixed-income securities in which the Fund may invest. Recent Market Events Risk.Unprecedented recent turbulence in financial markets and reduced liquidity in equity, credit and fixed-income markets may negatively affect many issuers worldwide, which could have an adverse effect on the Fund. Tax Risk.As a regulated investment company, the Fund must derive at least 90% of its gross income for each taxable year from sources treated as “qualifying income” under the Internal Revenue Code of 1986, as amended.In the event the U.S. Treasury Department issues regulations excluding from the definition of “qualifying income” a regulated investment company’s foreign currency gains not “directly related” to its “principal business” of investing in securities (or options and futures with respect thereto), the Fund’s Board may authorize a significant change in investment strategy or Fund liquidation. Trading Practices Risk. Government supervision and regulation of foreign stock exchanges, currency markets, trading systems and brokers may be less than in the U.S. Performance Information The chart below indicates some of the risks of investing in the Fund by showing changes in the performance of the Fund’s Investor Share Class . The table below illustrates how the average annual returns of the Fund’s Investor Share Class compared with the Citigroup 3 -Month U.S. Treasury Bill Index.Because the Investor Share Class has higher expenses than the Institutional Share Class, the performance of the Investor Share Class would be lower than the performance that the Institutional Share Class would have realized for the same period.Updated performance information is available at www.merkfunds.com or by calling (866) 637-5386 (toll free). Performance information represents only past performance before and after taxes and does not necessarily indicate future results . Calendar Year Total Returns.The following chart shows the annual total return for the Fund’s Investor Shares as of December 31, 2009 . The calendar year-to-date total return as of June 30, 2010 was (1.13)%. 10 During the period shown in the chart, the highest quarterly return was 0. 83% (for the quarter ended September 30, 2009) and the lowest quarterly return was (0.63)% (for the quarter ended March 31, 2009). Average Annual Total Returns Merk Asian Currency Fund 1 Year Since Inception (4/1/08) Return Before Taxes - Investor Shares 0.57% (2.05)% Return After Taxes on Distributions - Investor Shares 0.44% (2.12)% Return After Taxes on Distributions and Sale of Fund Shares - Investor Shares 0.37% (1.78)% Citigroup 3- Month U.S. Treasury Bill Index 0.16% 0.71% After-tax returns are calculated using the historical highest individual Federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for only the Investor Share Class; after-tax returns for the Institutional Share Class may vary. The return after taxes on distributions and sale of Fund shares may exceed the return before taxes due to an assumed tax benefit from any losses on a sale of Fund shares at the end of the measurement period. Manage ment Investment Adviser. Merk Investments, LLC is the Adviser to the Fund. Portfolio Manager . As Portfolio Manager, Axel Merk is primarily responsible for the day-to-day management of the Fund’s investments.Mr.Merk has served as Portfolio Manager with respect to the Fund since its inception in 2008. Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any business day through your financial intermediary, by mail (Merk Mutual Funds, P. O.Box 588, Portland, Maine 04112), or by telephone (866) 637-5386.The Fund accepts investments in the following minimum amounts: Investor Shares Institutional Shares Minimum Initial Investment Minimum Additional Investment Minimum Initial Investment Minimum Additional Investment Standard Accounts None Retirement Accounts None 11 Tax Information The Fund’s distributions to shareholders will generally be taxed as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. 12 SUMMARY SECTION Merk Hard Currency Fund – Investor Shares and Institutional Shares Investment Objective The Fund seeks to protect against the depreciation of the U.S. dollar relative to other currencies. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Investor Shares Institutional Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) None None Maximum Deferred Sales Charge (Load) (as a percentage of the sale price) None None Redemption Fee (as a percentage of amount redeemed) None None Exchange Fee (as a percentage of amount redeemed) None None Annual Fund Operating Expenses(1) (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% 1.00% Distribution and/or Service (12b-1) Fees 0.25% 0.00% Other Expenses 0.05% 0.05% Total Annual Fund Operating Expenses 1.30% 1.05% (1)Total Annual Fund Operating Expenses for Investor Shares have been restated to reflect current fees. 13 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% annual return and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Investor Shares Institutional Shares 1 year $132 $107 3 years $412 $334 5 years $713 $579 10 years $1,568 $1,283 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 15 % of the average value of its portfolio.The portfolio turnover rate is calculated without regard to any securities whose maturities or expiration dates at the time of acquisition were one year or less. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of the value of its net assets (plus borrowings for investment purposes) in “hard currency” denominated investments.The Fund normally invests in a basket of hard currency denominated investments composed of high quality, short-term debt instruments of countries pursuing “sound” monetary policy and indirectly in gold.Sound monetary policy is defined as providing an environment fostering long-term price stability.“Hard currencies” refers to currencies in which investors have confidence, such as those of economically and politically stable countries. The Adviser will determine currency allocations based on an analysis of monetary policies pursued by central banks and economic environments.The Adviser searches for currencies that, in the Adviser’s opinion, are backed by sound monetary policy or gold.Once this determination has been made, money market or other debt instruments will be selected to create a liquid portfolio of short duration and high credit quality.The Adviser may adapt the currency allocations as its analysis of monetary policies and economic environments evolves. The Fund will specifically seek the currency risk of select countries pursuing what the Adviser believes are sound monetary policies.As long-term price stability is unlikely to be achieved by most currencies, if any, the Adviser focuses on a country’s monetary policy that fosters such stability.The Adviser will invest in a basket of hard currency denominated investments that may include gold to reduce the exposure to the risks of any one currency. To try to reduce interest rate and credit risk to its portfolio, the Fund typically maintains a weighted average portfolio maturity of less than eighteen months and only buys money market or other short-term debt instruments that are issued 14 by companies with an outstanding unsecured debt issue rated in the top three ratings by U.S. nationally recognized ratings services or that the Adviser considers comparable in quality to instruments rated in the top three ratings. To gain exposure to foreign hard currencies, the Fund may also invest in a combination of U.S. dollar denominated securities and forward currency contracts. Gold is the only currency with intrinsic value and, as such, qualifies as a hard currency.Rather than buying gold bullion, to the extent that the Fund invests in gold, it will do so indirectly through exchange traded funds (“ETFs”), forward and futures contracts. In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies. Principal Investment Risks Counterparty Risk. A counterparty to a financial instrument entered into by the Fund may become bankrupt or otherwise fail to perform its obligations due to financial difficulties. The Fund may experience delays in obtaining recovery, or obtain limited or no recovery in such circumstances. Credit Risk. The value of your investment in the Fund may change in response to changes in the credit ratings of the Fund’s portfolio securities.Generally, investment risk and price volatility increase as a security’s credit rating declines. Currency Exchange Rate Risk. Changes in currency exchange rates may affect the U.S. dollar value of foreign securities or the income or gain received on these securities. Currency Management Strategies.Currency management strategies, including forward currency contracts and cross-hedging, may substantially change the Fund’s exposure to currency exchange rates and could result in losses to the Fund if currencies do not perform as the Adviser expects. Derivative Securities Risks. The risks of investments in derivatives, including options, futures contracts and options on futures contracts,include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid. Exchange-Traded Funds and Investment Companies Risk.The risks of investment in these securities typically reflect the risks of the types of securities in which the Fund invests. Foreign Instruments Risk. Foreign securities are subject to additional risks including international trade, currency, political, regulatory and diplomatic risks. General Market Risk. The Fund’s NAV and investment return will fluctuate based upon changes in the value of its portfolio securities.You could lose money on your investment in the Fund, or the Fund could underperform other investments.An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Gold-Related Securities Risk.The value of gold-related securities may fluctuate due to overall market movements and other factors affecting the value of the price of gold-related securities, such as inflation, interest rates, currency fluctuations, gold supply and demand, or political and regulatory developments. 15 Interest Rate Risk. The value of your investment in the Fund may change in response to changes in interest rates.An increase in interest rates typically causes a fall in the value of the fixed-income securities in which the Fund may invest. Non-Diversification Risk.The Fund is non-diversified.Investment by the Fund in securities of a limited number of issuers exposes it to greater market risk and potential monetary losses than if its assets were diversified among the securities of a greater number of issuers. Recent Market Events Risk.Unprecedented recent turbulence in financial markets and reduced liquidity in equity, credit and fixed-income markets may negatively affect many issuers worldwide, which could have an adverse effect on the Fund. Tax Risk.As a regulated investment company, the Fund must derive at least 90% of its gross income for each taxable year from sources treated as “qualifying income” under the Internal Revenue Code of 1986, as amended.In the event the U.S. Treasury Department issues regulations excluding from the definition of “qualifying income” a regulated investment company’s foreign currency gains not “directly related” to its “principal business” of investing in securities (or options and futures with respect thereto), the Fund’s Board may authorize a significant change in investment strategy or Fund liquidation. Trading Practices Risk. Government supervision and regulation of foreign stock exchanges, currency markets, trading systems and brokers may be less than in the U.S. Performance Information The chart below indicates some of the risks of investing in the Fund by showing changes in the performance of the Fund’s Investor Share Class . The table below illustrates the average annual return of the Fund’s Investor Share Class compared with the J. P.Morgan 3-Month Global Cash Index.Because the Investor Share Class has higher expenses than the Institutional Share Class, the performance of the Investor Share Class would be lower than the performance that the Institutional Share Class would have realized for the same period.Updated performance information is available at www.merkfunds.com or by calling (866) 637-5386 (toll free). Performance information represents only past performance before and after taxes and does not necessarily indicate future results. Calendar Year Total Returns.The following chart shows the annual total return for the Fund’s Investor Shares as of December 31, 2009. The calendar year-to-date total return as of June 30, 2010 was (6.58)%. During the periods shown in the chart, the highest quarterly return was 7.82% (for the quarter ended September 30, 2009 ), and the lowest quarterly return was (8.79)% (for the quarter ended September 30, 2008). 16 Average Annual Total Returns Merk Hard Currency Fund 1 Year Since Inception (5/10/05) Return Before Taxes - Investor Shares 13.84% 6.82% Return After Taxes on Distributions - Investor Shares 13.52% 5.89% Return After Taxes on Distributions and Sale of Fund Shares - Investor Shares 9.12% 5.35% J. P.Morgan 3-Month Global Cash Index 9.00% 5.39% After-tax returns are calculated using the historical highest individual Federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for only the Investor Share Class; after-tax returns for the Institutional Share Class may vary. Manage ment Investment Adviser. Merk Investments, LLC is the Adviser to the Fund. Portfolio Manager . As Portfolio Manager, Axel Merk is the primarily responsible for the day-to-day management of the Fund’s investments.Mr. Merk has served as Portfolio Manager with respect to the Fund since its inception in 2005. Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any business day through your financial intermediary, by mail (Merk Mutual Funds, P. O.Box 588, Portland, Maine 04112), or by telephone (866)637-5386.The Fund accepts investments in the following : Investor Shares Institutional Shares Minimum Initial Investment Minimum Additional Investment Minimum Initial Investment Minimum Additional Investment Standard Accounts None Retirement Accounts None Tax Information The Fund’s distributions to shareholders will generally be taxed as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. 17 ADDITIONAL INFORMATION ABOUT THE FUNDS' PRINCIPAL INVESTMENT STRATEGIES AND RISKS Concepts to Understand The value of the Funds’ shares will fluctuate.The Funds are not a substitute for a money market fund. Money Market Instrument means a high credit quality, short-term debt security that is denominated in a foreign currency or in U.S. dollars.Money market instruments are issued by domestic and foreign governments, financial institutions, corporations and other entities to borrow money.The issuer pays a fixed, floating or variable rate of interest and must repay the amount borrowed at maturity. High Quality Debt Security means an instrument issued by an entity with an outstanding unsecured debt issue rated in the top tier ratings by a U.S. nationally recognized ratings service, or that the Adviser considers comparable in quality to instruments rated in the top tier. Debt Securities are securities issued by domestic and foreign governments, financial institutions, corporations and other entities to borrow money.The issuer pays a fixed, floating or variable rate of interest and must repay the amount borrowed at maturity. Maturity means the date on which a debt security is (or may be) due and payable. Merk Absolute Return Currency Fund Investor Shares and Institutional Shares Principal Investment Strategies – Additional Information The Fund seeks to generate positive absolute returns by investing in securities and instruments that create exposure to currencies.The Fund’s objective may be changed by the Board without a shareholder vote. Currencies the Fund may have exposure to include, but are not limited to, the currencies of Australia, Canada, Eurozone, Japan, New Zealand, Norway, Sweden, Switzerland, United Kingdom, and the United States. The Fund may also invest in other securities whose performance is expected to have a high correlation to the performance of currencies. Derivative transactions the Fund may engage in will typically be fully collateralized on a net basis.The Fund’s investments in derivative currency transactions may result in net short currency exposures. Because delivery and settlement of forward contracts takes place in the future, the Fund will retain the assets it intends to use to settle the contracts and invest these assets in various U.S. fixed-income instruments that the Adviser expects will generate income for the Fund.The value of such investments (to the extent used to cover the Fund’s net exposure under the forward foreign currency contracts and similar instruments) and forward contracts and other instruments that provide investment exposure to currencies will be counted for purposes of the Fund’s 80% policy. If the Adviser deems a currency crisis likely, the Adviser may concentrate the Fund’s exposure to a few currencies that meet the Adviser’s qualitative and quantitative investment factors. Temporary Defensive Position. In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents (including commercial paper, certificates of deposit, banker’s acceptances and time deposits).A defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance.The Fund may be unable to achieve its investment objective during the employment of a temporary defensive measure. 18 Duration is a measure of a bond or bond fund's price sensitivity to changes in interest rates.Duration is defined as the weighted average term to maturity of a security's cash flows, where the weights are the present value of each cash flow as a percentage to the security's price.The greater a bond or fund's duration, the greater its price volatility in response to changes in interest rates. Derivative Security means an investment contract whose value depends on, or is derived from, the value of an underlying asset, interest rate, index or commodity such as a futures contract. Forward Currency Contract means an agreement to buy or sell a specified amount of currency at a set price on a future date.When combined with U.S. dollar denominated money market instruments, it may obtain a result that is substantially the same as a direct investment in a foreign currency denominated instrument. Non-Deliverable Forward Contract (“NDF”) means a cash-settled, short-termForwardCurrency Contract on a foreign currency, where the profit or loss at the time at the settlementdate is calculated by taking the difference between the agreed upon exchange rate and the spot rate at the time of settlement for an agreed upon notional amount.This combinationmay obtain a result that is substantially the Merk Asian Currency Fund Investor Shares and Institutional Shares Principal Investment Strategies- Additional Information The Fund seeks to protect against the depreciation of the U.S. dollar relative to Asian currencies.The Fund’s objective may be changed by the Board without a shareholder vote. To gain exposure to Asian currencies, the Fund may invest in other securities where the performance of the security is expected to have a high correlation to the performance of Asian currencies. Asian currencies the Fund may invest in include, but are not limited to, the currencies of China, Hong Kong, Japan, India, Indonesia, Malaysia, the Philippines, Singapore, South Korea, Taiwan and Thailand. Because delivery and settlement of forward contracts take place in the future, the Fund will retain the assets it intends to use to settle the contracts and invest these assets in various U.S. fixed-income instruments that the Adviser expects will generate income for the Fund.The value of such investments (to the extent used to cover the Fund’s net exposure under the forward foreign currency contracts and similar instruments) and forward contracts and other instruments that provide investment exposure to Asian currencies will be counted for purposes of the Fund’s 80% policy. The Adviser may exclude exposure to certain currencies if, in the Adviser’s opinion, its analysis does not support the potential for the currency’s appreciation.If the Adviser deems a currency crisis likely, the Adviser may concentrate the Fund’s exposure in a few currencies that meet the Adviser’s qualitative and quantitative investment factors. The Fund’s investments in derivative currency transactions may result in certain net short currency exposures. Temporary Defensive Position. In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents (including commercial paper, certificates of deposit, banker’s acceptances and time deposits).A defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance.The Fund may be unable to achieve its investment objective during the employment of a temporary defensive measure. 19 same as a direct investment in a foreign currency denominated instrument.NDF contracts are commonly used to gain exposure, especially to thinly traded or non-convertible foreign currencies. Merk Hard Currency Fund Investor Shares and Institutional Shares Principal Investment Strategies – Additional Information The Fund seeks to protect against the depreciation of the U.S. dollar relative to other currencies. The Adviser may sacrifice yield in currencies in return for high credit quality of debt securities.The Adviser may exclude currencies if, in the Adviser’s opinion, the potential for appreciation is not backed by sound monetary policy. If the Adviser deems a currency crisis likely, it is possible that the Fund will concentrate its investment in a few currencies that meet the Adviser’s investment criteria for stringent monetary policies and practices. The Fund’s investments in derivative currency transactions may result in certain net short currency exposures. Temporary Defensive Position. In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents (including commercial paper, certificates of deposit, banker’s acceptances and time deposits).A defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance.The Fund may be unable to achieve its investment objective during the employment of a temporary defensive measure. 20 ADDITIONAL INFORMATION REGARDING PRINCIPAL INVESTMENT RISKS Fund Principal Investment Risks Merk Absolute Return Currency Fund Counterparty; Credit; Currency Exchange Rate; Currency Management Strategies; Derivative Securities; Fixed Income Securities; Foreign Instruments; General Market; Geographic Concentration; Interest Rate; Liquidity; Derivatives;Recent Market Events; Tax; and Trading Practices Merk Asian Currency Fund Asian and Emerging Markets; Counterparty; Credit; Currency Exchange Rate; Currency Management Strategies; Derivative Securities; Foreign Instruments; General Market; Geographic Concentration ; Interest Rate; Recent Market Events; Tax; and Trading Practices Merk Hard Currency Fund Counterparty; Credit; Currency Exchange Rate; Currency Management Strategies; Derivative Securities; Exchange-Traded Funds and Investment Companies; Foreign Instruments; General Market; Gold-Related Securities; Interest Rate; Non-Diversification; Recent Market Events; Tax; and Trading Practices Asian and Emerging Markets Risk. The value of the Merk Asian Currency Fund’s assets may be adversely affected by political, economic, social and religious instability; changes in laws or regulations of countries within Asia; international relations with other nations; and military activity.Furthermore, the economies of many Asian countries may differ from the economies of more developed countries in many respects, such as rate of growth, inflation, capital reinvestment, resource self-sufficiency, financial system stability, the national balance of payment position, and sensitivity to changes in global trade.Any adverse event in the Asian markets may have a significant adverse effect on the economies of the region as well as on the Merk Asian Currency Fund. Many Asian countries are considered emerging markets.Investing in emerging markets involves greater risks than investing in more developed markets because, among other things, emerging markets are often less stable politically and economically.The economies of emerging market countries are smaller and less developed than that of the U.S. Securities markets of such countries are substantially smaller, less liquid, and more volatile than securities markets in the U.S. Brokerage commissions, custodian services fees, withholding taxes, and other costs relating to investment in emerging markets are generally higher than in the U.S. Counterparty Risk.The risk that a counterparty to a financial instrument entered into by each Fund becomes bankrupt or otherwise fails to perform its obligations due to financial difficulties.Each Fund may experience significant delays in obtaining any recovery in a bankruptcy or other reorganization proceeding.The Funds may obtain only limited recovery or may obtain no recovery in such circumstances.The Funds will typically enter into financial instrument transactions with counterparties whose credit rating is investment grade, or, if unrated, determined to be of comparable quality by the Adviser. Credit Risk.The financial condition of an issuer of a debt security may cause it to default or become unable to pay interest or principal due on the security.In the short term, the Funds will not collect interest and principal payments on a fixed-income security if the issuer defaults.The degree of risk for a particular security may be reflected in its credit rating. 21 Generally, investment risk and price volatility increase as the credit rating of a security declines.Accordingly, the value of an investment in the Funds may change in response to changes in the credit ratings of each Fund's portfolio securities. Currency Exchange Rate Risk. Currency exchange rates may fluctuate significantly over short periods of time.Currency exchange rates also can be affected unpredictably by intervention; by failure to intervene by U.S. or foreign governments or central banks; or by currency controls or political developments in the U.S. or abroad. Changes in foreign currency exchange rates will affect the value of each Fund’s investments and the price of each Fund’s shares.Generally, when the U.S. dollar rises in value against a foreign currency, an investment in that country loses value because that currency is worth fewer U.S. dollars.Devaluation of a currency by a country’s government or banking authority would have a significant impact on the value of any investments denominated in that currency. Currency Management Strategies Risk.Currency management strategies, including forward currency contracts and cross-hedging, may substantially change each Fund’s exposure to currency exchange rates and could result in losses to each Fund if currencies do not perform as the Adviser expects.In addition, currency management strategies, to the extent that such strategies reduce each Fund’s exposure to currency risks, may also reduce each Fund’s ability to benefit from favorable changes in currency exchange rates.There is no assurance that the Adviser’s use of currency management strategieswill benefit the Funds or that they will be, or can be, used at appropriate times.Furthermore, there may not be a perfect correlation between the amount of exposure to a particular currency and the amount of securities in the portfolio denominated in that currency.Currency markets are generally less regulated than securities markets. Derivative Securities Risk.Derivatives are financial instruments that have a value which depends upon, or is derived from, a reference asset, such as one or more underlying securities, pools of securities, options, futures, indexes or currencies.Derivatives may result in investment exposures that are greater than their cost would suggest; in other words, a small investment in a derivative may have a large impact on each Fund’s performance.The successful use of derivatives generally depends on the Adviser’s ability to predict market movements. The Funds may use derivatives in various ways.The Funds may use derivatives as a substitute for taking a position in the reference asset or to gain exposure to certain asset classes.Under such circumstances, the derivatives may have economic characteristics similar to those of the reference asset, and each Fund’s investment in the derivatives may be applied toward meeting a requirement to invest a certain percentage of its net assets in instruments with such characteristics.The Funds may use derivatives to hedge (or reduce) exposure to a portfolio asset or risk.The Funds may also use derivatives to manage cash. Derivatives are subject to a number of risks described elsewhere in this section, such as liquidity risk, interest rate risk, credit risk and general market risks.Each Fund’s use of derivatives may entail risks greater than, or possibly different from, such risks and other Principal Investment Risks to which each Fund is exposed, as described below.Certain of the different risks to which each Fund might be exposed due to its use of derivatives include the following: Correlation Risk is the risk that derivative instruments may be mispriced or improperly valued and that changes in the value of the derivatives may not correlate perfectly with the underlying asset or security. Credit Derivative Risk is the risk associated with the use of credit derivatives, which is a highly specialized activity that involves strategies and risks different from those with ordinary portfolio security transactions.If the Adviseris incorrect in its forecast of default risks, market spreads or other applicable factors, each Fund’s investment performance would diminish compared with what it would have been if these techniques had not been used.Each Fund’s risk of loss in a credit derivative transaction varies with the form of the transaction. 22 Hedging Risk is the risk that derivative instruments used to hedge against an opposite position may offset losses, but they also may offset gains. Segregation Risk is the risk associated with any requirement, which may be imposed on the Funds, to segregate assets or enter into offsetting positions in connection with investments in derivatives.Such segregation will not limit each Fund’s exposure to loss, and the Funds may incur investment risk with respect to the segregated assets to the extent that, but for the applicable segregation requirement, each Fund would sell the segregated assets. Volatility Risk is the risk that, because the Funds may use some derivatives that involve economic leverage, this economic leverage will increase the volatility of the derivative instruments, as they may increase or decrease in value more quickly than the underlying currency, security, interest rate or other economic variable. Exchange-Traded Funds and Investment Companies Risk. The Merk Hard Currency Fund may invest in shares of ETFs and investment companies, which invest in a wide range of commodities, derivatives, and/or other securities designed to track the price, performance and dividend yield of a particular securities market index (or sector of an index).The risks of investment in these securities typically reflect the risks of the types of securities in which the Merk Hard Currency Fund invests.When the Merk Hard Currency Fund invests in these securities, shareholders of the Merk Hard Currency Fund bear their proportionate share of these securities’ fees and expenses, as well as their share of the Merk Hard Currency Fund’s fees and expenses.As a result, an investment by the Merk Hard Currency Fund in an ETF or investment company could cause the Merk Hard Currency Fund’s operating expenses to be higher and, in turn, performance to be lower than if it were to invest directly in the securities underlying the ETF or investment company. Fixed Income Securities Risk.The value of a debt security depends generally on the issuer’s credit rating and the interest rate of the security.The value generally falls wheninterest rates rise, especially for long-term, lower-quality securities.Conversely, when interest rates fall, issuers may prepay fixed rate securities, forcing the Funds to invest in securities with lower interest rates.At any time, the financial condition of an issuer may so deteriorate that the issuer defaults on interest or principal payments due to the Funds on securities held. Foreign Instruments Risk. Investing in foreign instruments bears a greater risk than investing in domestic instruments.As a result, each Fund’s returns and net asset values may be affected to a large degree by fluctuations in currency exchange rates, political, diplomatic or economic conditions and regulatory requirements in other countries.The laws and accounting, auditing, and financial reporting standards in foreign countries typically are not as strict as they are in the U.S. , and there may be less public information available about foreign companies.These risks can increase the potential for losses in the Funds and affect the price of its shares. General Market Risk. An investment in the Funds is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.Each Fund’s NAV, yield and total return will fluctuate based upon changes in the value of its portfolio securities.The market value of securities in which each Fund invests is based upon the market’s perception of value and is not necessarily an objective measure of the securities’ value.The Funds are not a complete investment program, and there is no assurance that each Fund will achieve its investment objective.You could lose money on your investment in the Funds, or the Funds could under perform other investments due to, among other things, poor investment decisions by the Adviser. Geographic Concentration Risk. To the extent the Funds focus their investments in currencies of a particular country or geographic region, the Funds may be particularly susceptible to economic, political or regulatory events affecting those countries or regions.In addition, currency devaluations could occur in countries that have not yet experienced currency 23 devaluation to date, or could continue to occur in countries that have already experienced such devaluations.If the Funds focus their investments in such a manner, an investment in the Funds may be more volatile than an investment in a more geographically diversified fund. Gold-Related Securities Risk.Investments in gold-related securities, such as ETFs and forward and futures contracts, may subject the Merk Hard Currency Fund to greater volatility than investments in traditional securities.The value of gold-related securities may fluctuate due to overall market movements and other factors affecting the value of the price of gold-related securities, such as inflation or inflation expectations, interest rates, currency fluctuations, gold supply and demand, or political and regulatory developments.A fluctuation in the price of gold underlying a derivative security may cause the Merk Hard CurrencyFund to lose money. Interest Rate Risk. The value of your investment in the Funds may change in response to changes in interest rates.An increase in interest rates typically causes a fall in the value of debt securities in which each Fund may invest.The longer a fixed-income security’s duration, the more its value typically falls in response to an increase in interest rates. Liquidity Risk.Certain securities held by the Funds may be difficult (or impossible) to sell at the time and at the price the Adviser would like.As a result, the Funds may have to hold these securities longer than they would like and may forego other investment opportunities.There is a possibility that the Funds may lose money or be prevented from realizing capital gains if it cannot sell a security at a particular time and price. Non-Diversification Risk. As a non-diversified fund, the Merk Hard Currency Fund will be subject to more investment risk and potential for volatility than a diversified fund because its portfolio may, at times, focus on a limited number of issuers.These factors can have a negative effect on the value of the Merk Hard Currency Fund’s shares.However, the Merk Hard Currency Fund intends to meet certain tax diversification requirements. Recent Market Events Risk.Unprecedented recent turbulence in financial markets and reduced liquidity in equity, credit and fixed-income markets may negatively affect many issuers worldwide, which could have an adverse effect on the Funds. Tax Risk. As a regulated investment company, each Fund must derive at least 90% of its gross income for each taxable year from sources treated as “qualifying income” under the Internal Revenue Code of 1986, as amended.Each Fund currently intends to take positions in forward currency contracts with notional value exceeding 80% of the Fund’s total net assets.Although foreign currency gains currently constitute “qualifying income,” the U.S. Treasury Department has the authority to issue regulations excluding from the definition of “qualifying income” a regulated investment company’s foreign currency gains not “directly related” to its “principal business” of investing in securities (or options and futures with respect thereto).Such regulations might treat gains from some of each Fund’s foreign currency-denominated positions as not “qualifying income,” and there is a remote possibility that such regulations might be applied retroactively, in which case, each Fund may not qualify as a regulated investment company for one or more past years.In the event the U.S.Treasury Department issues such regulations, the Funds’ Board may authorize a significant change in investment strategy or Fund liquidation. Trading Practices Risk. Brokerage commissions and other fees generally are higher for foreign securities.Government supervision and regulation of foreign stock exchanges, currency markets, trading systems and brokers may be less than in the U.S.The procedures and rules governing foreign transactions and custody (holding of the Funds’ assets) also may involve delays in payment, delivery or recovery of money or investments. 24 Management Each Fund is a series of Forum Funds (the “Trust”), an open-end, management investment company (mutual fund).The business of the Trust and the Funds is managed under the oversight of the Board of Trustees (the “Board”).The Board meets periodically to review each Fund’s performance, monitor investment activities and practices, and discuss other matters affecting the Funds.Additional information regarding the Board, as well as the Trust’s executive officers, may be found in the Statement of Additional Information (“SAI”). Investment Adviser . The Funds’ Adviser is Merk Investments, LLC, 555 Bryant Street #455, Palo Alto, California 94301. The Adviser has acted as the investment adviser to one or more Funds since 2005. As of March 31, 20 10 , the Adviser had $ 534 million of assets under management. Subject to the general oversight of the Board, the Adviser makes investment decisions for each Fund.The Adviser receives an annual advisory fee from each Fund at an annual rate equal to 1. 00% of each Fund’s average annual daily net assets under the terms of the Investment Advisory Agreement.Under that agreement, the Adviser provides investment advisory services to each Fund and is obligated to pay all expenses of the Funds except any expenses the Funds are authorized to pay under Rule 12b-1, the transfer agent’s basis points fee, borrowing costs, taxes, brokerage costs, commissions, and extraordinary and non-recurring expenses.A discussion summarizing the basis on which the Board approved the Investment Advisory Agreement will be included in the Funds’ semi- annual report for the period ended September 30 , 2010 . Portfolio Managers . Axel Merk is president of the Adviser and makes all investment decisions for the Merk Hard Currency Fund and the Merk Asian Currency Fund.Mr. Merk founded the Adviser in 2001.Mr. Merk conducted investment advisory activities for Merk Investments AG, a company he founded in Switzerland in 1994, until he transferred these activities to the Adviser in 2001.He holds a B. A. in Economics (magna cum laude) and a M. Sc. in Computer Science from Brown University in Rhode Island. Mr. Merk and Mr. Kieran Osborne are jointly responsible for all investment decisions related to the Merk Absolute Return Currency Fund.Mr.Osborne joined the Adviser in January 2009.Prior to joining the Adviser, Mr.Osborne worked as an equity analyst for New Zealand based Brook Asset Management from October 2006 to April 2008.Mr.Osborne also worked for New York based hedge fund MCM Associates as an Analyst and Trader from January 2005 to February 2006.He holds a Master of Business (Distinction in Finance), a Bachelor of Commerce, and a Bachelor of Tourism from the University of Otago, New Zealand. The Funds’ SAI provides additional information about the compensation of the Mr. Merk and Mr. Osborne, other accounts managed by the portfolio managers and the ownership of the Funds’ securities by the portfolio managers. Other Service Providers Atlantic Fund Administration, LLC (“Atlantic”) provides certain administration, portfolio accounting and transfer agency services to the Fund and the Trust, and supplies certain officers to the Trust, including a Principal Executive Officer, Principal Financial Officer, Chief Compliance Officer and an Anti-Money Laundering Compliance Officer, as well as additional compliance support personnel. Foreside Fund Services, LLC, (the “Distributor”), the Trust’s principal underwriter, acts as the Trust’s Distributor in connection with the offering of the Funds’ shares.The Distributor may enter into arrangements with banks, broker-dealers and other financial intermediaries through which investors may purchase or redeem shares. 25 The Distributor is not affiliated with the Adviser or with Atlantic or their affiliates. Fund Expenses The Adviser is obligated to pay most of the Funds’ operating expenses.Expenses of each Fund include that Fund’s own expenses as well as Trust expenses that are allocated among each Fund, its classes of shares and all other funds of the Trust. 26 YOUR ACCOUNT How to Contact the Funds On the internet at: www.merkfunds.com Telephone us at: (866) MERK FUND (866) 637-5386 (toll free Write to us at: Merk Mutual Funds P.O. Box 588 Portland, Maine 04112 Overnight address: Merk Mutual Funds c/o Atlantic Fund Administration, LLC Three Canal Plaza, Ground Floor Portland, Maine 04101 Wire investments (or ACH payments): Please contact the Transfer Agent at (866)637-5386 (toll free) to obtain the ABArouting number and account number for the Fund. General Information You may purchase or sell (redeem) each Fund’s shares on each weekday that the New York Stock Exchange (“NYSE”) is open. You may purchase or sell (redeem) each Fund’s shares at the NAV, next calculated (normally 4:00 p.m., Eastern Time) after the transfer agent or an authorized agent of the Fund receives your request in proper form (as described in this Prospectus on pages 30 through 37 ).If the transfer agent receives your purchase, redemption, or exchange request in proper form by 4:00 p. m. , Eastern time, your transaction will price at the NAV of the relevant Fund the same business day; if the transfer agent receives your request after 4:00 p. m. , Eastern time, your transaction will price at the NAV of the relevant Fund the next business day.The Funds cannot accept orders that request a particular day or price for the transaction or any other special conditions. The Funds do not issue share certificates. If you purchase shares directly from a Fund, you will receive quarterly statements from the Fund detailing Fund balances and all transactions completed during the prior quarter and a confirmation of each transaction.Automatic reinvestments of distributions and systematic investments/withdrawals may be confirmed only byquarterly statement.You should verify the accuracy of all transactions in your account as soon as you receive your confirmations and quarterly statements. The Funds may temporarily suspend (during unusual market conditions) or discontinue any service orprivilege, including systematic investments and withdrawals, wire redemption privileges, telephone redemption privileges and exchange privileges. When and How NAV is Determined Each Fund calculates its NAV as of the close of trading on the NYSE (normally 4:00 p.m., Eastern time) on each weekday except days when the NYSE is closed.The schedule of holidays when the NYSE is closed is below.Under unusual circumstances, such as in the case of an emergency, a Fund may calculate its NAV and accept and process orders when the NYSE is closed. The NAV of each Fund is determined by taking the market value of the total assets of the class, subtracting the liabilities of the class, and then dividing the result (net assets) by the number of outstanding shares of the Fundclass.Since each Fund invests in securities that may trade on foreign securities markets on days other than a Fund business day, the value of each Fund’s portfolio may change on days on which shareholders will not be able to purchase or redeem a Fund’s shares. The Funds value securities for which market quotations are readily available, including certain open-end investment companies, at current market value other 27 than certain short-term securities which are valued at amortized cost.Exchange traded securities for which market quotations are readily available are valued using the last reported sales price provided by independent pricing services as of the close of trading on the NYSE on each Fund business day.In the absence of sales, such securities are valued at the mean of the last bid and asked price.Non-exchange traded securities for which quotations are readily available are generally valued at the mean between the current bid and asked price.Investments in other open-end registered investment companies are valued at their NAV. Market quotations may not be readily available or may be unreliable if, among other things, (i) the exchange on which a Fund portfolio security is principally traded closes early, (ii) trading in a portfolio security was halted during the day and did not resume prior to the time as of which the Funds calculates their NAVs, or (iii) events occur after the close of the securities markets on which each Fund’s portfolio securities primarily trade but before the time as of which the Fund calculates its NAV. Each Fund values securities at fair value pursuant to procedures adopted by the Board if market quotations are not readily available or the Adviser believes that the prices or values available are unreliable. The Board has delegated fair value determinations to a Valuation Committee composed of a member of the Board or the President or Treasurer, and either a representative of the Fund’s fund accountant or , if needed, a portfolio manager or a senior representative of the Adviser when the Fund’s securities require fair valuation. Fair valuation is based on subjective factors, and, as a result, the fair value price of a security may differ from the security’s market price and may not be the price at which the security may be sold.Fair valuation could result in a different NAV than a NAV determined by using market quotes. NYSE Holiday Schedule. The NYSE is open every weekday, Monday through Friday, except on the following holidays: New Year’s Day, Martin Luther King, Jr.Day (the third Monday in January), President’s Day (the third Monday in February), Good Friday, Memorial Day (the last Monday in May), Independence Day, Labor Day (the first Monday in September), Thanksgiving Day (the fourth Thursday in November) and Christmas Day.Exchange holiday schedules are subject to change without notice.The NYSE may close early on the day before each of these holidays and the day after Thanksgiving Day. To the extent a Fund’s portfolio investments trade in markets on days when the Fund is not open for business, the Fund’s assets may vary on those days.In addition, trading in certain portfolio investments may not occur on days a Fund is open for business because markets or exchanges other than the NYSE may be closed. Transactions through Financial Intermediaries.The Funds have authorized certain financial services companies, broker-dealers, banks and other agents, including the designees of such entities when approved by each Fund (collectively, “financial intermediaries”) to accept purchase, redemption and exchange orders on each Fund’s behalf.If you invest through a broker or other financial intermediary, the policies and fees of the intermediary may be different than the policies and fees of each Fund.Among other things, financial intermediaries may charge transaction fees and may set different minimum investment restrictions or limitations on buying (selling) Fund shares.You should consult your broker or other representative of your financial intermediary for more information. All orders to purchase or sell shares are executed as of the next NAV calculated after the order has been received in “good order” by a financial intermediary. Orders are accepted until the close of regular trading on the NYSE every business day, normally 4:00 p.m., and are executed the same day at that day’s NAV.To ensure that this occurs, the financial intermediaries are responsible for transmitting all orders to the Funds in compliance with their contractual deadlines. 28 Payments to Financial Intermediaries. A Fund and its affiliates (at their own expense) may pay compensation to financial intermediaries for shareholder-related services and, if applicable, distribution-related services, including administrative, sub-transfer agency, recordkeeping and shareholder communication services.Fund supermarkets are brokerage firms that provide access to funds in different fund families and are considered to be financial intermediaries. For example, compensation may be paid to make Fund shares available to sales representatives and/or customers of a fund supermarket platform or similar program sponsor or for services provided in connection with such fund supermarket platforms and programs. The amount of compensation paid to different financial intermediaries may differ.The compensation paid to a financial intermediary may be based on a variety of factors, including average assets under management in accounts distributed and/or serviced by the financial intermediary, gross sales by the financial intermediary and/or the number of accounts serviced by the financial intermediary that invest in the Fund.To the extent that a Fund pays (a portion) of such compensation; it is designed to compensate the financial intermediary for providing services that would otherwise be provided by each Fund or its transfer agent.To the extent a Fund affiliate pays such compensation, it would likely include amounts from that affiliate’s own resources and constitute what is sometimes referred to as “revenue sharing. ” Compensation received by a financial intermediary from the Adviser or another Fund affiliate may include payments for marketing and/or training expenses incurred by the financial intermediary, including expenses incurred by the financial intermediary in educatingits salespersons with respect to Fund shares.For example, such compensation may include reimbursements for expenses incurred in attending educational seminars regarding the Funds, including travel and lodging expenses.It may also cover costs incurred by financial intermediaries in connection with their efforts to sell Fund shares, including costs incurred compensating registered sales representatives and preparing, printing and distributing sales literature. Any compensation received by a financial intermediary, whether from the Funds or their affiliate(s), and the prospect of receiving such compensation may provide the financial intermediary with an incentive to recommend the shares of the Funds, or a certain class of shares of the Funds, over other potential investments.Similarly, the compensation may cause financial intermediaries to elevate the prominence of the Funds within its organization by, for example, placing it on a list of preferred funds. Anti-Money Laundering Program Customer identification and verification are part of the Funds’ overall obligation to deter money laundering under Federal law.The Trust has adopted an Anti-Money Laundering Program designed to prevent the Funds from being used for money laundering or the financing of terrorist activities.In this regard, each Fund reserves the right, to the extent permitted by law, (i) to refuse, cancel or rescind any purchase or exchange order or (ii) to freeze any account and/or suspend account services.These actions will be taken when, at the sole discretion of Trust management, they are deemed to be in the best interest of the Funds or in cases when the Funds are requested or compelled to do so by governmental or law enforcement authority.If your account is closed at the request of governmental or law enforcement authority, you may not receive proceeds of the redemption if the Funds are required to withhold such proceeds. Disclosure of Portfolio Holdings.A description of the Funds’ policies and procedures with respect to the disclosure of portfolio securities is available in the Funds’ SAI , which is available from the Funds’ website at www.merkfunds.com. 29 Buying Shares How to Make Payments Unless purchased through a third party financial institution, all investments must be made by check, ACH or wire.All checks must be payable in U.S. dollars and drawn on U.S. financial institutions.In the absence of the granting of an exception consistent with the Trust’s anti-money laundering procedures, the Funds do not accept purchases made by credit card check, starter check, cash or cash equivalents (for instance, you may not pay by money order, bank draft, cashier’s check or traveler’s check). Checks. Checks must be made payable to “Merk Mutual Funds. ” For individual, sole proprietorship, joint, Uniform Gift to Minors Act (“UGMA”) and Uniform Transfer to Minors Act (“UTMA”) accounts, checks may be made payable to one or more owners of the account and endorsed to “Merk Mutual Funds. ” A $20 charge may be imposed on any returned checks. ACH. Refers to the “Automated Clearing House” System maintained by the Federal Reserve Bank, which allows banks to process checks, transfer funds and perform other tasks.Your financial institution may charge you a fee for this service. Wires. Instruct your financial institution with whom you have an account to make a Federal Funds wire payment to us.Your financial institution may charge you a fee for this service. Minimum Investments Each Fund accepts investments in the following minimum amounts: Investor Shares Institutional Shares Minimum Initial Investment Minimum Additional Investment Minimum Initial Investment Minimum Additional Investment Standard Accounts None Retirement Accounts None The Funds reserve the right to waive initial minimum investment amounts, if deemed appropriate by the Trust’s officers. Registered investment advisers and financial planners may be permitted to aggregate the value of Traditional or Roth Individual Retirement Accounts. The Institutional Share classes of the Merk Funds are designed for institutional investors (such as investment advisers, financial institutions, corporations, trusts, estates and religious and charitable organizations) investing for proprietary programs and firm discretionary accounts.There is no Rule 12b-1 distribution/ service fee. Account Requirements Type of Account Requirement Individual, Sole Proprietorship and Joint Accounts Individual accounts and sole proprietorship accounts are owned by one person.Joint accounts have two or more owners (tenants). ·Instructions must be signed by all persons required to sign and signed exactly as their names appear on the account. Gifts or Transfers to a Minor (UGMA, UTMA) These custodial accounts provide a way to give money to a child and obtain tax benefits. ·Depending on state laws, you can set up a custodial account under the UGMA or the UTMA. ·The custodian must sign instructions in a manner indicating custodial capacity. 30 Account Requirements Type of Account Requirement Individual, Sole Proprietorship and Joint Accounts Individual accounts and sole proprietorship accounts are owned by one person.Joint accounts have two or more owners (tenants). ·Instructions must be signed by all persons required to sign and signed exactly as their names appear on the account. Gifts or Transfers to a Minor (UGMA, UTMA) These custodial accounts provide a way to give money to a child and obtain tax benefits. ·Depending on state laws, you can set up a custodial account under the UGMA or the UTMA. ·The custodian must sign instructions in a manner indicating custodial capacity. Corporations/Other ·The entity should submit a certified copy of its articles of incorporation (or a government-issued business license or other document thatreflects the existence of the entity) and corporate resolution or a secretary’s certificate. Trusts ·The trust must be established before an accountmay be opened. ·The trust should provide the first and signature pages from the trust document identifying the trustees Account Application and Customer Identity Verification . To help the government fight the funding of terrorism and money laundering activities, Federal law requires financial institutions to, among other measures, obtain, verify, and record information that identifies each person who opens an account. When you open an account, a Fund will ask for your first and last name, tax identification number, physical street address, date of birth and other information or documents that will allow the Fund to identify you.If you do not supply the required information, the Fund will attempt to contact you or, if applicable, your financial adviser.If a Fund cannot obtain the required information within a timeframe established in its sole discretion, your application will be rejected. When your application is in proper form and includes all required information, your application will normally be accepted and your order will be processed at the NAV next calculated after receipt of your application.Once your application is accepted, the Fund in which you invest will attempt to verify your identity using the information you have supplied and other information about you that is available from third parties, including information available in public and private databases such as consumer reports from credit reporting agencies. The Funds will try to verify your identity within a timeframe established in its sole discretion.If the Funds cannot do so, the Funds reserve the right to redeem your investment at the next NAV calculated after the Funds decide to close your account. If your account is closed, you may be subject to a gain or loss on Fund shares and will be subject to any related taxes and will not be able to recoup any sales charges or redemption fees assessed.If a Fund has not yet collected payment for the shares being sold, it may delay sending redemption proceeds until such payment is received, which may be up to 15 calendar days. 31 Each Fund may reject your application under the Trust’s Anti-Money Laundering Program.Under this program, your money may not be returned to you if your account is closed at the request of governmental or law enforcement authorities. Policy on Prohibition of Foreign Shareholders. The Funds require that all shareholders be U.S. persons with a valid U.S.taxpayer identification number to open an account with a Fund. Investment Procedures How to Open an Account How to Add to Your Account Through a Financial Intermediary ·Contact your financial intermediary using the method that is most convenient for you Through a Financial Intermediary ·Contact your financial intermediary using the method that is most convenient for you By Check ·Call us or write us, or visit www. merkfunds. com for an account application ·Complete the application (and other required documents, if applicable) ·Mail us your application (and other required documents,if applicable) and a check By Check ·Fill out an investment slip from a confirmation or write us a letter ·Write your account number on your check ·Mail us the slip (or your letter) and the check By Wire ·Call us or write us, or visit www.merkfunds.com for an account application ·Complete the application (and other required documents, if applicable) ·Call us to fax the completed application (and other required documents, if applicable) and we will assign you an account number ·Mail us your original application (and other required documents, if applicable) ·Instruct your financial institution to wire your money to us By Wire ·Instruct your financial intermediary to wire your money to us By Internet(for Investor Shares only) www.merkfunds.com ·Log on to our Web site ·Select “Account Opening” ·Complete the application online ·Accept the terms of the online application ·Account opening amount limited to $25,000 (if you would like to invest more than $25,000, you may make the investment by check or wire) We will electronically debit your purchase proceeds from the financial institution account identified on your account application By Internet(for Investor Shares only) www.merkfunds.com ·Log on to our Web site ·Select “Account Access” ·Provide the following information: ·Your user ID ·Your password ·Select Transaction/Purchase menu option ·Follow the instructions provided ·Subsequent only purchases are limited to $25,000 per day (if you would like to invest more than $25,000, you may make the investment by check or wire). We will electronically debit your purchase proceeds from the financial institution account identified on your account application 32 By Internet(for Investor Shares only) www.merkfunds.com ·Log on to our Web site ·Select “Account Opening” ·Complete the application online ·Accept the terms of the online application ·Account opening amount limited to $25,000 (if you would like to invest more than $25,000, you may make the investment by check or wire) We will electronically debit your purchase proceeds from the financial institution account identified on your account application By Internet(for Investor Shares only) www.merkfunds.com ·Log on to our Web site ·Select “Account Access” ·Provide the following information: ·Your user ID ·Your password ·Select Transaction/Purchase menu option ·Follow the instructions provided ·Subsequent only purchases are limited to $25,000 per day (if you would like to invest more than $25,000, you may make the investment by check or wire). We will electronically debit your purchase proceeds from the financial institution account identified on your account application Systematic Investments. You may establish a systematic investment plan to automatically invest a specific amount of money (up to $25,000 per day) into your account on a specified day and frequency not to exceed two investments per month.Payments for systematic investments are automatically debited from your designated savings or checking account via ACH.Systematic investments must be for at least $100 per occurrence. Limitation on Frequent Purchases. Frequent trading by a Fund’s shareholders may pose risks toother shareholders in a Fund, including (i) the dilution of aFund's NAV, (ii) an increase in a Fund's expenses, and (iii)interference with the portfolio manager's ability to executeefficientinvestment strategies.Experience has shown that in the markets in which the Funds operate, investors interested in market timing are typically seeking leveragedproducts or products with intra-day pricing.As a result, the Funds aregenerally not susceptible to market timing.The Board has adopted apolicy of not monitoring for frequent purchases and redemptions ofa Fund’s shares. Canceled or Failed Payments. The Funds accept checks and ACH transfers at full value subject to collection.If the Funds do not receive your payment for shares or you pay with a check or ACH transfer that does not clear, your purchase will be canceled within two business days of notification from your bank that your funds did not clear.You will be responsible for any losses or expenses incurred by the Funds or the transfer agent, and the Funds may redeem shares you own in the account (or another identically registered account that you maintain with the transfer agent) as reimbursement.The Funds and their agents have the right to reject or cancel any purchase or exchange due to non-payment. Selling Shares The Funds process redemption orders received in good order at the next calculated NAV.Under normal circumstances, a Fund will send redemption proceeds to you within a week.If a Fund has not yet collected payment for the shares you are selling, it may delay sending redemption proceeds until it receives payment, which may be up to 15 calendar days from the date of purchase. 33 How to Sell Shares from Your Account Through a Financial Intermediary ·Contact your financial intermediary using the method that is most convenient for you By Mail ·Prepare a written request including: ·Your name(s) and signature(s) ·Your account number ·The Fund name and class ·The dollar amount or number of shares you want to sell ·How and where to send the redemption proceeds ·Obtain a signature guarantee (if required). ·Obtain other documentation (if required). ·Mail us your request and documentation. By Telephone ·Call us with your request (unless you declined telephone redemption privileges on your account application). ·Provide the following information: ·Your account number ·Exact name(s) in which the account is registered ·Additional form of identification ·Redemption proceeds will be mailed to you by check or electronically credited to your account at the financial institution identified on your account application. By Internet (Investor Shares only) www.merkfunds.com · Log on to our Web site (unless you declined Internet trading privileges on your account application). · Select “Account Access.” · Provide the following information: o Your user ID o Your password · Select the “Transaction/Redemption” menu option. · Follow the instructions provided. ·Redemption proceeds will be electronically credited to your account at the financial institution identified on your account application. Systematically ·Complete the systematic withdrawal section of the application. ·Attach a voided check to your application. ·Mail us the completed application. ·Redemption proceeds will be mailed to you by check or electronically credited to your account at the financial institution identified on your account application. Wire Redemption Privileges. You may redeem your shares by wire unless you declined wire redemption privileges on your account application.The minimum amount that may be redeemed by wire is $5,000. 34 Telephone Redemption Privileges. You may redeem your shares by telephone unless you declined telephone redemption privileges on your account application.You may be responsible for any unauthorized telephone order as long as the transfer agent takes reasonable measures to verify that the order is genuine.Telephone redemption orders may be difficult to complete during periods of significant economic or market activity.If you are not able to reach a Fund by telephone, you may mail your redemption order. Systematic Withdrawals. You may establish a systematic withdrawal plan to automatically redeem a specific amount of money or shares from your account on a specified day and frequency not to exceed one withdrawal per month.These payments are sent from your account by check to your address of record, or if you so designate, to your bank account by ACH payment. Signature Guarantee Requirements. To protect you and the Funds against fraud, signatures on certain requests must have a Medallion Signature Guarantee.A Medallion Signature Guarantee verifies the authenticity of your signature.You can obtain a Medallion Signature Guarantee from most banking institutions or securities brokers but not from a notary public.The transfer agent may require written instructions signed by all registered shareholders with a Medallion Signature Guarantee for each shareholder for any of the following: § Written requests to redeem $100,000 or more § Changes to a shareholder’s record name or account registration § Paying redemption proceeds from an account for which the address has changed within the last 30 days § Sending redemption and distribution proceeds to any person, address or financial institution account not on record § Sending redemption and distribution proceeds to an account with a different registration (name or ownership) from your account § Adding or changing ACH or wire instructions, telephone redemption or exchange option, or any other election in connection with your account. The transfer agent reserves the right to require Medallion Signature Guarantees on all redemptions. Small Accounts. If the value of your account falls below $500 (excluding Qualified Retirement Accounts), a Fund may ask you to increase your balance.If after 60 days, the account value is still below $500 (excluding Qualified Retirement Accounts or accounts with systematic investment plans), a Fund may close your account and send you the proceeds.A Fund will not close your account if it falls below these amounts solely as a result of Fund performance. Redemptions In Kind. Pursuant to an election filed with the Securities and Exchange Commission (the “SEC”), the Funds reserve the right to pay redemption proceeds in portfolio securities rather than in cash.To the extent that a Fund shareholder redeems its Fund holdings in kind, the shareholder assumes any risk of the market price of such securities fluctuating.In addition, the shareholder will bear any brokerage and related costs in disposing of or selling the portfolio securities it receives from the Funds.Please see the SAI for more detail on redemptions in kind. Lost Accounts. The transfer agent will consider your account “lost” if correspondence to your address of record is returned as undeliverable on two consecutive occasions, unless the transfer agent determines your new address.When an account is lost, all distributions on the account will be reinvested in additional Fund shares.In addition, the amount of any outstanding (unpaid for six months or more) checks that have been returned to the transfer agent may be reinvested at the then-current NAV, and the checks will be canceled.However, checks will not be reinvested into accounts with a zero balance, but will be held in an account until the t ransfer a gent locates you or escheats the funds to the state of your last known address. 35 Rule 12b-1 Distribution and/or Service Fees. The Trust has adopted a Rule 12b-1 plan under which the Fund pays the Distributor a fee up to 0.25% of the average daily net assets of Investor Shares for distribution services and the servicing of shareholder accounts.Because Investor Shares pay distribution fees on an ongoing basis, your investment cost over time may be higher than paying other types of sales charges.The Distributor may pay any fee received under the Rule 12b-1 plan to the Adviser or other financial institutions that provide distribution and shareholder services with respect to Investor Shares. Exchange Privileges You may exchange your Fund shares for shares of other Merk mutual funds.Be sure to confirm with the transfer agent that the fund into which you exchange is available for sale in your state.Because exchanges are a sale and purchase of shares, they may have tax consequences. Requirements. You may make exchanges only between identically registered accounts (name(s), address, and taxpayer ID number).There is currently no limit on exchanges, but each Fund reserves the right to limit exchanges (See “Investment Procedure-Limitation on Frequent Purchases”).You may exchange your shares by mail or telephone, unless you declined telephone redemption privileges on your account application.You may be responsible for any unauthorized telephone order as long as the transfer agent takes reasonable measures to verify that the order is genuine. 36 How to Exchange Through a Financial Intermediary ·Contact your financial intermediary by the method that is most convenient for you. By Mail ·Prepare a written request including: ·Your name(s) and signature(s) ·Your account number ·The names of each fund (and class) you are exchanging ·The dollar amount or number of shares you want to sell (and exchange) ·Open a new account and complete an account application if you are requesting different shareholder privileges. ·Obtain a signature guarantee, if required. ·Mail us your request and documentation. By Telephone ·Call us with your request (unless you declined telephone redemption privileges on your account application). ·Provide the following information: ·Your account number ·Exact name(s) in which account is registered ·Additional form of identification By Internet (for Investor Shares only) www.merkfunds.com · Log onto our website. · Select “Account Access.” · Provide the following information: · Your User ID · Your PIN · Select the “Transaction/Exchange” menu option. · Follow the instructions provided. Retirement Accounts You may invest in Fund shares through an IR A , including traditional and Roth IRAs also known as “Qualified Retirement Accounts.” The Fund may also be appropriate for other retirement plans.Before investing in any IRA or other retirement plan, you should consult your tax advisor.Whenever making an investment in an IRA, be sure to indicate the year in which the contribution is made. 37 OTHER INFORMATION Distributions and Dividend Reinvestments The Fund declares distributions from net investment income and pays those distributions quarterly.Any net capital gain realized by the Fund will be distributed at least annually. Most shareholders have their dividends reinvested in additional shares of the same class of a Fund.If you choose this option, or if you do not indicate any choice, your dividends will be reinvested.Alternatively, you may choose to have your dividends and capital gains mailed to you or sent directly to your bank account.If you do not elect to have the proceeds reinvested, and the dividend or capital gain amount is less than $10, your proceeds will be automatically reinvested.If five or more of your dividend or capital gains checks remain uncashed after 180 days, all subsequent dividends and capital gains may be reinvested.For Federal income tax purposes, distributions are treated the same whether they are received in cash or reinvested. Taxes Each Fund generally intends to operate in a manner such that it will not be liable for Federal income or excise taxes. You will generally be taxed on a Fund’s distributions, regardless of whether you reinvest them or receive them in cash.A Fund’s distributions of net investment income (including short-term capital gain) are taxable to you as ordinary income.A Fund’s distributions of long-term capital gain, if any, are taxable to you as long-term capital gain, regardless of how long you have held your shares.Distributions may also be subject to certain state and local taxes.Some Fund distributions may also include nontaxable returns of capital.Return of capital distributions reduce your tax basis in your Fund shares and are treated as gain from the sale of the shares to the extent your basis would be reduced below zero. A portion of a Fund’s distributions may be treated as "qualified dividend income," taxable to individuals at a maximum Federal tax rate of 15% (0% for individuals in lower tax brackets) through 2010.A distribution is treated as qualified dividend income to the extent that a Fund receives dividend income from taxable domestic corporations and certain qualified foreign corporations, provided that certain holding period and other requirements are met by a Fund and the shareholder. Distributions of capital gain and distributions of net investment income reduce the NAV of a Fund’s shares by the amount of the distribution.If you purchase shares prior to these distributions, you are taxed on the distribution even though the distribution represents a return of your investment. The sale, redemption or exchange of a Fund’s shares is a taxable transaction for Federal income tax purposes.You will recognize a gain or loss on such transactions equal to the difference, if any, between the amount of your net sales proceeds and your tax basis in a Fund’s shares.Such gain or loss will be capital gain or loss if you held your Fund shares as capital assets.Any capital gain or loss will generally be treated as long-term capital gain or loss if you held a Fund’s shares for more than one year at the time of the sale or exchange.Any capital loss arising from the sale or exchange of shares held for six months or less, however, will be treated as long-term capital loss to the extent of the amount of net long-term capital gain distributions with respect to those shares. A Fund may be required to withhold Federal income tax at the Federal backup withholding rate on all taxable distributions and redemption proceeds otherwise payable to you if you fail to provide a Fund with your correct taxpayer identification number or to make required certifications or if you have been notified by the IRS that you are subject to backup withholding.Backup withholding is not an additional tax.Rather, any amounts withheld may be credited against your Federal income tax liability once you provide the required information or certification.Investment income received by a Fund from sources within foreign countries may be subject to foreign income taxes withheld at the source. 38 A Fund will mail you reports containing information about the income tax status of distributions paid during the year after December 31 of each year.For further information about the tax effects of investing in the Funds, including state and local tax matters, please see the SAI and consult your tax advisor. Organization The Trust is a Delaware statutory trust, and each Fund is a series of the Trust.The Funds do not expect to hold shareholders’ meetings unless required by Federal or Delaware law.Shareholders of a separate series of the Trust are not entitled to vote separately at shareholders’ meetings unless a matter relates only to a specific series (such as approval of the advisory agreement for a Fund).From time to time, large shareholders may control a Fund or the Trust. 39 Financial Highlights Merk Absolute Return Currency Fund The financial highlights table is intended to help you understand the Fund’s Investor Shares class’ s financial performance for the period of the Fund’s operations.Certain information reflects financial results for a single Fund share.The total returns in the table represent the rate an investor would have earned (or lost) on an investment in the Fund, assuming the reinvestment of all dividends and distributions. The information in the table has been audited by BBD, LLP, an independent registered public accounting firm, whose report, along with the Fund’sfinancial statements, are included in the annual report, which is available upon request. September 9, 2009 (a) through March 31, 2010 Net Asset Value, Beginning of Period $ Investment Operations Net investment loss (b) ) Net realized and unrealized loss ) Total from Investment Operations ) Net Asset Value,End of Period $ TOTAL RETURN )% (c) Ratio/Supplementary Data Net Assets at End of Period(000’s omitted) $ Ratios to Average Net Assets : Net Expenses % (d) Gross Expenses % (d) Net investment loss )% (d) Portfolio Turnover Rate 0 %(c) (a)Commencement of operations. (b)Calculated based on average shares outstanding during the period. (c)Not annualized. (d)Annualized. 40 Merk Asian Currency Fund The financial highlights table is intended to help you understand the Fund’s Investor Shares class’ s financial performance for the period of the Fund’s operations.Certain information reflects financial results for a single Fund share.The total returns in the table represent the rate an investor would have earned (or lost) on an investment in the Fund, assuming the reinvestment of all dividends and distributions. The information in the table has been audited by BBD, LLP, an independent registered public accounting firm, whose report, along with the Fund’sfinancial statements, are included in the annual report, which is available upon request. Year Ended March 31, 2010 April 1, 2008 (a) through March 31, 2009 Net Asset Value, Beginning of Period $ $ Investment Operations: Net investment income (loss) (b) ) Net realized and unrealized gain (loss) ) Total from Investment Operations ) Distribution to Shareholders from Net investment income ) Net realized gain (c) Decrease in Net Assets from Distributions ) Net Asset Value,End of Period $ $ TOTAL RETURN % )%(d) Ratio/Supplementary Data Net Assets at End of Period(000’s omitted) $ $ Ratios to Average Net Assets : Net Expenses % % (e) Gross Expenses % % (e) Net investment income (loss) )% % (e) Portfolio Turnover Rate 0
